 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10                                                     No. 2:18-mj-152-EFB
      IN THE MATTER OF THE
11    EXTRADITION OF OMAR
      ABDULSATAR AMEEN TO THE
12    REPUBLIC OF IRAQ                                 ORDER
13

14          Pending before the court is the government’s motion to strike. ECF No. 127. Therein the

15   government requests that certain portions of Ameen’s motion to compel (ECF No. 116) and

16   “Exhibits A & I” (ECF No. 116-1 at 2-3, 23) be stricken from the record insofar as both reference

17   information derived from sealed search warrant materials that were provided to counsel for

18   Ameen under the protective order (ECF No. 12) in this case. ECF No. 127 at 1-2. For the

19   reasons stated hereafter, the government’s motion is denied.

20                                              Background

21          The information which the government seeks to redact from the motion to compel

22   primarily concerns numeric identifiers used to refer to unnamed witnesses in search warrant

23   materials. For instance, the motion to compel makes numerous references to “Person 5” – a

24   witness who gave a statement implicating Ameen in the murder relevant to this case. See, e.g.,

25   ECF No. 116 at 11-12. The government seeks to strike each reference to “Person 5.” Other

26   numbered “persons” are also referred to, and the government seeks to redact each of those

27   references as well. Id. at 13 (referencing “Person 7”); 39 (referencing “Person 3”); 40

28   (referencing “Person 1”). The most substantive redactions concern an individual designated
                                                       1
 1   “Person 4” – who gave statements related to alleged terrorist activity by and/or connections with
 2   Ameen’s family. ECF No. 116 at 39. Counsel for Ameen states that Person 4 received
 3   immigration/financial benefits in exchange for their statements against Ameen. Id. The
 4   government seeks to strike both the reference to “Person 4” and any statements regarding benefits
 5   they may have received in exchange for testimony.
 6           The first exhibit the government seeks to strike is a chart – just over one page long –
 7   which lists “Persons 1-8.” ECF No. 116-1 at 2. The chart provides a brief description of each
 8   “person” that indicates their connection to the case; none of the descriptors provide specific,
 9   identifying information such as name, age, or gender. Some of the descriptors do indicate an
10   occupation (or former occupation). For instance, the chart states that “Person 1” is a “[f]ormer
11   member of [the] Iraqi Security Force.” ECF No. 116-1 at 2. Other descriptors state where a
12   witness lives or lived. By way of example, the chart states that “Person 6” “lived or lives in
13   Rawah.” Id.
14           The second exhibit is also a chart, this one listing documents referred to in the FBI search
15   warrant affidavits. ECF No. 116-1 at 23. The chart lists the document – “United Nations Oil for
16   Food Records,” for instance – and offers a short, vague description. Id. The foregoing
17   documents is, for example, described only as “Accounting of Ameen family.” Id.
18           The government argues that the foregoing information is derived from sealed search
19   warrant materials. ECF No. 127 at 2. It states that the current protective order prohibits
20   referencing those materials in public filings without either: (1) the government’s consent; or (2) a
21   court-ordered modification of the protective order, neither of which was obtained in this instance.
22   Id. The government cites this court’s recent order denying Ameen’s motion to unseal search
23   warrants, affidavits, and related documents (ECF No. 107) and states that the immediate
24   references to those materials are an “end-run around” that order. ECF No. 127 at 2. Finally, the
25   government contends that the witness information at issue – which “may appear benign to the
26   ordinary reader” – could prove “easily decipherable by the fugitive, by his family members, or by
27   his associates.” Id. at 3.
28   /////
                                                        2
 1          Counsel for Ameen states that the information the government seeks to strike is
 2   “incredibly vague and unhelpful in determining witness identity,” ECF No. 128 at 2, arguing that,
 3   if the witnesses could be identified from this information alone, the defense would not have filed
 4   a motion seeking disclosure of those identities pursuant to the discovery process. Id. Finally,
 5   counsel for Ameen points out that pseudonyms like the ones at issue are commonly used and
 6   uncontroversial in judicial proceedings. Id.
 7                                                  Analysis
 8          Despite the government’s characterization of its motion as one “to strike,” it is effectively
 9   asking the court to seal portions of Ameen’s motion and exhibits thereto. Rule 12(f) of the
10   Federal Rules of Civil Procedure, which governs motions to strike, provides:
11                  Upon motion made by a party before responding to a pleading or, if
                    no responsive pleading is permitted by these rules, upon motion
12                  made by a party within 20 days after the service of the pleading upon
                    him or upon the court's own initiative at any time, the court may order
13                  stricken from any pleading any insufficient defense or any redundant,
                    immaterial, impertinent, or scandalous matter.
14

15   Fed. R. Civ. P. 12(f). The government is not asking the court to strike material from Ameen’s
16   motion because it falls into any of the foregoing categories; it is requesting that allegedly
17   sensitive information be redacted. Thus, the court must weigh the alleged risk to witness safety
18   against the presumption of public access.
19          As a general matter, the Ninth Circuit has held that there exists a strong presumption in
20   favor of public access to court records. See, e.g., Kamakana v. City & County of Honolulu, 447
21   F.3d 1172, 1178 (9th Cir. 2006). That presumption is “based on the need for federal courts,
22   although independent—indeed, particularly because they are independent—to have a measure of
23   accountability and for the public to have confidence in the administration of justice.” Ctr. for
24   Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States
25   v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)) (internal quotation marks omitted). Certain
26   classes of documents have been exempted from the presumption of openness, however, including
27   warrant materials in a pre-indictment investigation. See Times Mirror Co. v. United States, 873
28   F.3d 1210, 1219-20 (9th Cir. 1989). Even those materials which are traditionally kept secret are
                                                        3
 1   not “sacrosanct,” however. Kamakana, 447 F.3d at 1185. The Ninth Circuit has held that
 2   “[s]imply invoking a blanket claim, such as privacy or law enforcement, will not, without more,
 3   suffice to exempt a document from the public’s right of access.” Id.
 4          Had Ameen filed pre-indictment warrant materials in whole or explicit part, the question
 5   might be an easier one. But, to their credit, that is not what his counsel did. Instead (and as noted
 6   supra), the motion and the relevant exhibit are content to make references to witnesses and their
 7   relevant testimony while taking pains not to reveal name, gender, age, or other information that
 8   would, to a casual reader, provide a ready means of identification. The court recognizes the
 9   government’s concern that certain individuals with intimate knowledge of the case might find
10   significance in statements that others would consider banal. But, for the reasons stated hereafter,
11   the government has failed to justify its proposed redactions.
12          First, the court disagrees with the government’s contention that it is Ameen’s counsel who
13   bear the burden of establishing why the motion to compel and exhibit should be allowed to stand
14   unredacted. ECF No. 127 at 3. The government is the moving party and, as such, it bears the
15   burden of explaining why it is entitled to the relief it seeks. “The proponent of sealing bears the
16   burden with respect to sealing. A failure to meet that burden means that the default posture of
17   public access prevails.” Kamakana, 447 F.3d at 1182.
18          Second, the government’s reliance on the protective order (ECF No. 12) to justify sealing
19   is misplaced. Reliance on a blanket protective order – like the one in this case – will not, standing
20   alone, justify sealing documents. See Foltz v. State Farm Mutual Auto Insurance Company, 331
21   F.3d 1122, 1138 (9th Cir. 2003) (“Because State Farm obtained the blanket protective order
22   without making a particularized showing of good cause with respect to any individual document,
23   it could not reasonably rely on the order to hold these records under seal forever.”).
24          Third, the court rejects the government’s conflation of its previous order denying Ameen’s
25   motion to unseal the search warrants (ECF No. 107) with the issue at hand. In its previous order,
26   the court denied Ameen’s request to completely unseal the search warrants and accompanying
27   documents. Id. Here, Ameen has offered limited references to those materials without placing
28   them wholly within the public access. This difference in degree is so significant as to effectively
                                                        4
 1   be one in kind. Thus, the court finds that its previous order does not control or dictate the
 2   outcome of this issue.
 3             Fourth and most importantly, the government’s contentions regarding the threat posed to
 4   witnesses by the unredacted material is not sufficiently particularized. The court, armed only
 5   with the general statement that “[i]nformation that may appear benign to the ordinary reader of a
 6   pleading may be easily decipherable by the fugitive, by his family members, or by his associates,”
 7   cannot fulfill its obligation to undertake a reasoned analysis. The government’s choice to stand
 8   on axiom rather than specific argument is, in effect, a request that the court take the government
 9   at its word. The court recognizes that the government may be privy to information about threats
10   to witness safety that it cannot cite on the public docket, but it still behooves the government to
11   put that information before the court – even, if necessary, by way of in camera argument. To
12   hold otherwise would be to shirk the court’s independent obligation to protect public access
13   wherever such access is consistent with federal law.
14                                                Conclusion
15             Consistent with the foregoing, IT IS ORDERED that:
16             1. The government’s motion to strike (ECF No. 127) is DENIED without prejudice;
17             2. The temporary seal enacted by the court’s April 25, 2019 minute order (ECF No. 129)
18   is lifted and the Clerk of Court is directed to place ECF Nos. 116 & 116-1 back on the public
19   docket;
20             3. As in the original filing, Exhibits B, C, & L to the motion to compel (ECF No. 116-1 at
21   4-5, 33) shall remain under seal and Exhibits D, E, F, & G (id. at 7-9, 11-13, 15-16, 18-20) shall
22   remain redacted subject to change only by future court order; and
23             4. In light of the foregoing, Ameen’s request to seal (ECF No. 113) is DENIED as
24   MOOT.
25   DATED: May 7, 2019.
26

27

28
                                                        5
